Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that section 2147 of the Penal Law of the State of New York denies him the equal protection of the laws under the Fourteenth Amendment and interferes with the free exercise of the press protected by the First and Fourteenth Amendments. The Court of' Appeals held that there was no violation of defendant’s constitutional rights under either of these amendments. [See 15 N Y 2d 702.]